Citation Nr: 0604374	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  02-08 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility to Dependent's Educational Assistance (DEA) 
under Title 38, Chapter 35 of the United States Code.

3.  Entitlement to additional burial benefits based on the 
cause of death being service-connected.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from October 1953 to March 1957.  He died in 
August 2001.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  Records show the appellant failed 
to appear, without indication of cause, for a scheduled 
hearing before the Board in June 2003.  Therefore, her 
request for a personal hearing must be considered as having 
been withdrawn.  See 38 C.F.R. § 20.702.  This case was 
before the Board in September 2003 when it was remanded for 
additional development. 


FINDINGS OF FACT

1.  The veteran died in August 2001.

2.  At the time of the veteran's death, his only service 
connected disability was post-traumatic stress disorder 
(PTSD) rated 30 percent disabling.

3.  The veteran's death was due to respiratory failure 
(mucous plugs and airway obstruction), due to, or as a 
consequence of, left lung mass with left main stem 
compression, probably cancer; acute cerebrovascular accident 
(CVA), chronic obstructive pulmonary disease (COPD) and 
metastatic rectal cancer were other significant conditions 
contributing to death. 

4.  Respiratory failure, cerebrovascular disease, malignant 
tumors, and COPD were not manifested in service; 
cerebrovascular disease and malignant tumors were not 
manifested within one year after the veteran's discharge from 
service; and no disease that caused or contributed to cause 
the veteran's death is shown to have been related to his 
service.

5.  A service-connected disability did not cause or 
contribute to cause the veteran's death.

6.  At the time of the veteran's death there was no permanent 
and total disability of service origin in existence.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death  
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1310 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.312 (2005).

2.  The criteria for establishing entitlement to DEA benefits 
under Chapter 35 are not met.  38 U.S.C.A. §§ 3500, 3501 
(West  2002 & Supp. 2005); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021 (2005).

3.  The criteria for establishing entitlement to service-
connected burial benefits are not met.  38 U.S.C.A. § 2307 
(West 2002 & Supp. 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The appellant was provided VCAA notice in November 2001, 
December 2001 and May 2004 letters and an April 2002 
Statement of the Case.  She was provided full 
notice/information (including, at p. 1 of the May 2004 
letter, to submit any evidence in her possession pertaining 
to the claim).  She is not prejudiced by any notice timing 
defect.  She was given ample time to respond, and by letter 
received in June 2005, she indicated that she had no 
additional evidence to submit.  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and post-service treatment 
records.  All available pertinent medical evidence identified 
by the appellant has been obtained.  The Board is satisfied 
that the RO has complied with VA's duty to assist the 
appellant in the development of the facts pertinent to her 
claims.  The appellant is not prejudiced by the Board's 
proceeding with appellate review of the merits of the claims 
at this time.  Mayfield, supra.

Factual Background

Service medical records note that the veteran was treated for 
pneumonitis in April 1954.  Chest X-rays at the time revealed 
some bronchopneumonic processes from both lung fields.  X-
rays on May 6, 1954, showed considerable clearing of the 
bronchopneumonic processes from both lung fields.  X-rays on 
May 12, 1954, showed complete clearing of the pneumonic 
process; the lungs were negative for any findings.  Service 
medical records note no complaints or findings of respiratory 
failure, cerebrovascular disease or CVA, COPD, or cancer of 
any kind.

VA outpatient treatment records dated from 1991 to 1994 note 
the veteran's ongoing treatment for various disabilities, 
including joint pain, skin problems, eye problems and PTSD.  

In March 1992, the veteran was awarded disability benefits 
from the Social Security Administration (SSA).  Records 
relied upon by SSA show treatment for vision problems, PTSD, 
arthritis and degenerative disc disease (DDD).  The veteran 
was found to be disabled, effective August 1991, with 
arthritis of the shoulders and knees noted as his primary 
disability and DDD noted as his secondary disability.

By rating decision dated in December 1994, the RO granted 
service connection for PTSD and assigned a 30 percent 
evaluation for the disability.

VA outpatient treatment records dated from 1995 to 2001 note 
the veteran's ongoing treatment for various disabilities, 
including PTSD.  In addition, April 2000 treatment records 
note that the veteran had rectal cancer diagnosed, and 
underwent a partial colectomy earlier that month.  
Thereafter, he began chemotherapy and radiation therapy.

Treatment records from Shawnee Regional Medical Center note 
that the veteran was admitted in August 2001 with symptoms 
consistent with an acute CVA, with seizures prior to 
admittance.  His history of COPD and cigarette use was noted.  
An MRI showed a cerebral lesion with focal hemorrhage 
consistent with metastatic disease.  It was noted that the 
CVA was secondary to a bleed in the brain, which was 
secondary to a metastatic lesion.  Thereafter, a chest film 
revealed some mucous plugging, loss of volume in the left 
lung and a large mass in the hilum.   The veteran died four 
days after being admitted.  

The veteran's death certificate reveals that he died at the 
age of 64.  The immediate cause of his death was respiratory 
failure (mucous plugs and airway obstruction), due to, or as 
a consequence of, left lung mass with left main stem 
compression, probably cancer.  Acute CVA, COPD and metastatic 
rectal cancer were other significant conditions contributing 
to death.  An autopsy was not performed.

In a December 2001 notice of disagreement, the appellant 
specifically claimed that the veteran's stroke developed as a 
result of his service-connected PTSD.  In a June 2002 VA Form 
9, the appellant specifically claimed that the veteran's 
hypertension developed as a result of his service-connected 
PTSD.

In June 2004, a VA physician reviewed the veteran's claims 
files and concluded:

[T]here is no evidence that the veteran 
had chronic obstructive lung disease 
secondary to a sequelae of pneumonitis 
which he had in service.  The veteran's 
main cause of death was respiratory 
failure because of mucous plugs, not 
COPD.  All of this was secondary to his 
colon cancer which was metastatic, most 
probably to the lung and brain.  So, in 
my medical opinion, there is no evidence 
of link [sic] veteran's death to his PTSD 
or to the bout of pneumonitis while in 
service.


Analysis

I.  Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312 (2005).  

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war and cerebrovascular disease (brain hemorrhage) or 
malignant tumors become manifest to a degree  of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been  incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Following a review of the record, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.

The veteran's death certificate shows that the immediate 
cause of death was respiratory failure (mucous plugs and 
airway obstruction), due to, or as a consequence of, left 
lung mass with left main stem compression, probably cancer.  
Acute CVA, COPD and metastatic rectal cancer were other 
significant conditions contributing to death. 

The veteran's service medical records are negative for 
evidence of respiratory failure, cerebrovascular disease, 
CVA, COPD, or cancer of any kind.  In addition, the 
contemporaneous medical evidence of record is negative for 
the presence of any of these disorders until many years after 
the veteran's military service.  

Moreover, following a review of the veteran's claims files in 
June 2004, a VA physician opined that there was no evidence 
that the veteran's COPD is related to his military service, 
nor was there any evidence that his service-connected PTSD or 
his pneumonitis in service played a role in his death.  The 
VA physician noted that the veteran's main cause of death was 
respiratory failure because of mucous plugs (not COPD), 
secondary to metastatic colon cancer; he did not find that 
the veteran's death was due to the veteran's stroke or 
hypertension, as alleged by the appellant.  The VA physician 
specified reasons for those conclusions, as noted above.

The Board notes that the record does not contain any medical 
opinion favorable to the appellant's claim.  There is no 
evidence that the veteran's service connected disability 
(PTSD) contributed to cause, or hastened, his death.  
38 C.F.R. § 3.312 (c)(4) provides that there are primary 
causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  Here, the veteran's metastatic cancer 
clearly was such an overwhelming primary cause.  His only 
service-connected disability, PTSD, did not affect a vital 
organ, was not of itself progressive or debilitating in 
nature, and cannot be found to have accelerated his death,  

As the preponderance of the evidence is against this claim, 
it must be denied.  

II.  Chapter 35

Chapter 35 dependents' educational assistance is a program of 
education or special restorative training that may be 
authorized for an eligible person, such as a surviving 
spouse, if the applicable criteria are met.  See 38 U.S.C.A. 
§§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.

Basic eligibility for dependents' educational assistance 
exists if the veteran: (1) was discharged from service under 
conditions other than dishonorable, or died in service; and 
(2) has a permanent total service-connected disability; or 
(3) a permanent total service connected disability was in 
existence at the date of the veteran's death; or (4) died as 
a result of a service-connected disability; or, if a 
serviceperson (5) is on active duty as a member of the Armed 
forces and is, and, for a period of more than 90 days, has 
been listed by the Secretary concerned in action, captured in 
line of duty by a hostile  force, or forcibly detained or 
interned in line of duty by a foreign government or power.  
38 C.F.R. § 3.807.

The veteran had one service-connected disability at the time 
of his death-PTSD, rated 30 percent.  There is no indication 
in the evidence that he was permanently and totally disabled 
due to the PTSD.  The appellant's claim for eligibility for 
DEA benefits under Chapter 35 was premised upon establishing 
entitlement to service connection for the cause of the 
veteran's death.  Because the Board has determined that 
service connection is not warranted for the cause of the 
veteran's death, the claim for eligibility for DEA benefits 
under Chapter 35 must also fail.  

III.  Service-Connected Burial Benefits

In any case in which a veteran dies as the result of a 
service-connected disability or disabilities, the Secretary, 
upon request of the survivors of such veteran, shall pay the 
burial and funeral expenses incurred in connection with the 
death of the veteran in the amount not exceeding the greater 
of (1) $2,000, or (2) the amount authorized to be paid under 
section 8134(a) of title 5 in the case of Federal employee 
whose death occurs as the result of an injury sustained in 
the performance of duty.  Funeral and burial benefits 
provided under this section shall be in lieu of any benefits 
authorized under sections 2302 and 2303(a)(1) and (b) of this 
title.  38 U.S.C.A. § 2307.

Here, the veteran did not die as a result of service-
connected disability or disabilities.  Therefore, the 
appellant is not entitled to burial benefits at the service-
connected rate. 


ORDER

Service connection for the cause of the veteran's death is 
denied.

Basic eligibility for DEA benefits under Chapter 35 is 
denied.  

Entitlement to service-connected burial benefits is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


